F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          OCT 14 1998
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,
                                                         No. 98-6163
 v.                                                 (D.C. CR-97-191-R)
                                                (Western District of Oklahoma)
 GLENIS LANORE WILSON,

               Defendant-Appellant.



                            ORDER AND JUDGMENT           *




Before PORFILIO , KELLY , and HENRY , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Glenis Lanore Wilson pleaded guilty to bank fraud, in violation of 18

U.S.C. § 1344(2), but appeals her fifteen month sentence, contending only that

       *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the district court erred in denying her a two-level downward adjustment for

acceptance of responsibility under U.S.S.G. § 3E1.1. We affirm.

       On October 29, 1997, Ms. Wilson was arrested for her participation in a

bank fraud scheme. She immediately confessed to her involvement and provided

information on other criminal participants, but minimized her own role. At her

plea hearing and subsequent debriefing, in order to protect a relative, she falsely

identified a co-participant. Later at the same debriefing, she renounced her

earlier statements and correctly identified the co-participant. At sentencing, the

district court imposed a two-level upward adjustment for obstruction of justice

pursuant to U.S.S.G. § 3C1.1 because of Ms. Wilson’s earlier false statements.

       Ms. Wilson argues that the district court erred in failing to grant her a

downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1.

Acceptance of responsibility is a factual determination reviewed for clear error.

See United States v. Hawley , 93 F.3d 682, 689 (10th Cir. 1996). “The sentencing

judge is in a unique position to evaluate a defendant’s acceptance of

responsibility. For this reason, the determination of the sentencing judge is

entitled to great deference on review.” U.S.S.G. § 3E1.1 cmt. n. 5.

       Ordinarily, a defendant who has been assessed an upward adjustment for

obstruction of justice may not simultaneously receive a downward adjustment for

acceptance of responsibility.   See U.S.S.G. § 3E1.1 cmt. n. 4.    Ms. Wilson


                                           2
nevertheless contends that her situation qualifies as an “extraordinary case”

exception to the ordinary rule, in which the district court might grant

simultaneous adjustments.     See id. (“There may, however, be extraordinary cases

in which adjustments under both §§ 3C1.1. and 3E1.1 may apply.”). She argues

that her immediate confession, her cooperation regarding her co-participants, and

her ultimate correct identification of all co-participants demonstrate her

acceptance of responsibility.

       Under the deferential standard, however, we do not believe the district

court erred in refusing to find that Ms. Wilson’s situation presented an

“extraordinary” case. The district court’s determination of whether a defendant

has accepted responsibility should not be disturbed “unless it is without

foundation.” United States v. Amos , 984 F.2d 1067, 1071-72 (10th Cir. 1993).

In determining whether a case is extraordinary, the court may consider whether

the defendant’s obstructive conduct is “inconsistent” with her acceptance of

responsibility.   See United States v. Hopper , 27 F.3d 378, 383 (9th Cir. 1994).

The district court, in denying the downward adjustment, expressly considered

that Ms. Wilson initially minimized her involvement and that she continued to

provide false information to the court and the prosecutor even after pleading

guilty. See Rec. vol. IV, at 6-7 (Transcript of Sentencing Hr’g held March 26,

1998). This behavior, inconsistent with acceptance of responsibility, presents a


                                           3
sufficient foundation for the court’s denial of Ms. Wilson’s request for

downward adjustment.     See, e.g. , United States v. Tovar , 27 F.3d 497, 499 (10th

Cir. 1994) (“[D]istrict court did not clearly err in refusing to reduce [defendant’s]

offense level for acceptance of responsibility” when defendant “obstructed justice

by misrepresenting his age in his motion to dismiss” the indictment, although he

later pleaded guilty).

      Accordingly, we cannot conclude that the district court’s refusal to grant a

downward adjustment was clearly erroneous.

      We therefore AFFIRM the sentence imposed by the district court.

                                              Entered for the Court,



                                              Robert H. Henry
                                              Circuit Judge




                                          4